Attachment to Advisory action
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. 
In response to applicant's argument (particularly pages 4 and 5) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a singular/single reaction zone; a singular/single combustor) are not recited in the rejected claim(s).  The recitation “a reaction zone”, “a combustion chamber” in claim 1 is not taken to be equivalent to stating that the invention has only a single reaction zone and a single combustion chamber.  The recitations “a reaction zone” “a combustion chamber” leave open the interpretation of additional reaction zones or additional combustion chambers in later/future claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus, there is no language in the claim preventing Haynes or GB’552 from having plural combustion zones or plural combustion chambers, the first one of these can be interpreted as a reaction zone/ a combustion chamber and the other(s) as an additional reaction zone/ an additional combustion chamber.
Applicant argues (page 4) that Haynes involves respective trapped vortexes located upstream of their respective combustion zones.  However, there is no language in the claim preventing the interpretation that the trapped vortex 140 is downstream of a combustion chamber 42/108.  Thus, Haynes does teach a trapped vortex 140 located downstream of a combustion chamber 42/108.
Applicant argues (pages 4 and 5) that GB’522 reduces pollutants present in the exhaust gas of the turbine engine and not from the combustor assembly.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  GB’522 was taken only for the teaching that ammonia injection (stream 22 or stream 28) into a combustor (2 or 7) reduces pollutants. GB’522 was not taken to change the location of the Hayes combustor downstream of a turbine.  Also notice that GB’522 teaches injecting ammonia (stream 22) into a combustor 2 before the turbine 6.
Applicant argues (page 6) that Bulat does not teach ammonia being injected such that a trapped vortex is formed in the combustion chamber at a position downstream of a reaction zone. Applicant shall notice that in page 15 of the final rejection, clearly it was stated that Haynes, Schalk and GB’5552 were applied for the argued limitation.  Thus, the combination should be argued and not the refences individually. Further as explained above, Haynes does teach a trapped vortex 140 located downstream of a combustion chamber 42/108. GB’522 does teach ammonia injection to reduce pollutants in a combustion chamber located either before or after a turbine. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

/William H Rodriguez/Primary Examiner, Art Unit 3741